Citation Nr: 0722313	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. 
§ 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.  The veteran died in late 2004.  The appellant 
in this matter is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the above claim.

In March 2007, the appellant testified at personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDINGS OF FACT

1.  The veteran died in October 2004 of atherosclerotic 
vascular disease.

2.  There is no competent medical evidence that any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
played any role in the veteran's death.



CONCLUSION OF LAW

The criteria for DIC pursuant to the provisions of 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.800 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was notified of the information necessary to 
substantiate her claim for DIC benefits under 38 U.S.C. § 
1151.  The RO sent the appellant notice by letters dated in 
January 2005, March 2005, May 2005, and July 2005 in which 
she was informed of what was required to substantiate her 
claim and of her and VA's respective duties, i.e., that VA 
would attempt to get any additional records that she 
identified as being helpful to her claim.  She was also asked 
to submit evidence and/or information, which would include 
that in her possession, to the RO.

Since the appellant's claim for DIC benefits under 38 U.S.C. 
§ 1151 was denied by the RO and is also being denied by the 
Board, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the appellant 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical 
opinion was obtained in September 2005 which was thorough in 
nature, based upon a review of the veteran's entire claims 
file, and provided relevant findings that are deemed to be 
more than adequate.  Under such circumstances, there is no 
duty to obtain an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


DIC pursuant to the provisions of 38 U.S.C.A. § 1151

DIC benefits are payable under certain circumstances if the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability which 
had been totally disabling for a specified period of time.  
38 U.S.C.A. § 1318 (2006).

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b) (2006).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, aided or lent assistance to producing death.  
38 C.F.R. § 3.312(c) (2006).

The appellant argues that lack of appropriate VA medical care 
hastened the veteran's death.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Under the applicable version of the law, compensation shall 
be awarded for a qualifying additional disability or 
qualifying death of a veteran in the same manner as if the 
additional disability or death were service-connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (2) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151.

Effective September 2, 2004, VA promulgated regulations for 
claims under 38 U.S.C.A. § 1151 that have been filed on or 
after October 1, 1997. 38 C.F.R. § 3.361; see 69 Fed. Reg. 
46,426 (Aug. 3, 2004).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the start of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2006).

The appellant filed her claim for DIC under § 1151 claim in 
December 2004.  Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied.  See VAOPGCPREC 
40-97 [all Section 1151 claims which were filed after October 
1, 1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA.]

Pursuant to the law and regulation, Section 1151 claims for 
additional disability are treated similarly to claims for 
service connection. See Jones v. West, 12 Vet. App. 383 
(1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under Chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.

The veteran died in 2004, at the age of 78.  According to the 
death certificate, the sole cause of death was 
atherosclerotic vascular disease.  At the time of the 
veteran's death, service connection was in effect for post-
traumatic stress disorder (PTSD), which was rated as 100 
percent disabling, and for malaria, which was rated as 
noncompensable.

During the March 2007 travel board hearing, the appellant 
argued that the veteran's death was precipitated by over-
medication of the veteran by his treating VA medical care 
providers.  She argued that he was particularly over-
medicated over the course of treatment from December 2003 to 
late 2004.  She reported that his physical condition 
progressively deteriorated as a result of negative 
interactions between medications that had been prescribed to 
the veteran for treatment of his various medical disorders.  
She also attributed the veteran's progressively deteriorating 
condition to the fact that he had been moved from one 
treating facility to another on numerous occasions.

The medical evidence as developed does not support the 
appellant's contentions.
A VA hospital treatment record dated in June 1997 shows that 
the veteran was treated for symptoms associated with mood 
disorder, manic phase, induced by steroids and theophylline 
toxicity.  Treatment included tapering of steroids and 
discontinuing theophylline.  He showed significant 
improvement during hospitalization and was dismissed to his 
own home.

Private hospital treatment records from Via Christie Regional 
Medical Center dated from January 2004 to March 2004 show 
that the veteran underwent a transurethral discharge of the 
prostate and a esophagogastroduodenoscopy, which had 
demonstrated pyloric ulcers, erosive gastritis, erosive 
esophagitis, and hiatal hernia.  It was also noted that he 
had various diagnoses, including dementia with psychosis, 
PTSD, right pleural effusion, chronic left foot neuropathy, 
anemia, degenerative joint disease, hypothyroidism, and 
pulmonary emboli.  The list of medications taken by the 
veteran included aspirin, Tegretol, Docusate sodium, 
Furosemide, Hydrocodone, Levothyroxine, Multivitamin, Zoloft, 
Terazosin, artificial tears, Neurontin, Ultram, Luminal, 
Coumadin, Lamisil, Prevacid, Levothroid, Seroquel, Remeron, 
and Nystatin lidocaine swish.

VA outpatient treatment records dated from June 2004 to 
September 2004 show that the veteran was treated 
intermittently for symptoms associated with the various 
diagnoses set forth above.  In June 2004, the treating 
neurologist indicated that the veteran's physical features of 
akathisia, agitation, and confusion, might have been related 
to his medications.  It was noted that the veteran had 
undergone a dramatic change since the last visit, which had 
been in January 2004.  It was recommended that certain 
medications be discontinued or tapered off.  A VA Social 
Worker's note, also dated in June 2004, shows that the 
appellant had expressed concern that the antipsychotic 
medication prescribed by VA had resulted in dramatic changes 
of the veteran.  An August 2004 record shows that many of the 
veteran's medications had been continued, but that some had 
been tapered off.  

The veteran died in late 2004 at the Spring View Manor in 
Conway Springs, Kansas, with the immediate cause of death 
being atherosclerotic vascular disease.

In support of her claim, in January 2005, the appellant 
submitted a chronology of events, including the 
administration of various medications and the transporting of 
the veteran between facilities, which she asserts were 
significant in the ultimate death of the veteran.

In August 2005, the VA Patient Safety/Risk Management Office 
undertook an investigation of the veteran's care and 
treatment while at the Robert J. Dole VA Medical center 
beginning in January 2004.




Towards investigation of the appellant's contentions, in 
September 2005, an investigating physician reviewed the chart 
of the veteran and reported that the veteran had been 
discharged in June 2004.  He had been sent to a psychiatric 
facility and from there to a different nursing home.  The 
last encounter with a neurologist was in August 2004.  The 
examiner found no evidence of inappropriate treatment in the 
medical records, and the care given appeared to be 
appropriate.

In March 2007, the appellant provided the results of a 
Medication Advisor Assessment (dated in August 2004), which 
provided a medication risk assessment for the combination of 
certain medication as provided by the appellant.  It was 
noted that the assessment was for educational purposes only.  
The appellant had indicated that the veteran's medications 
were Ativan, cabidopa-levodopa, Depakote, Lexapro, lorazepam, 
Neurontin, nitroglycerine, omeprazole, Risperdal, and 
Sinemet.  It was also indicated that the veteran's active 
diseases included dementia, Parkinson's disease, and PTSD.  
The assessment concluded that based on the foregoing data, a 
medication risk of 1.3 on a scale of 5 was warranted, which 
was deemed poor with extreme caution suggested.

The preponderance of the competent medical evidence is 
against the claim.  The September 2005 VA medical 
investigation determined that there was no evidence of 
inappropriate treatment in the medical records, and the care 
given to the veteran was appropriate.  There is no evidence 
of record that the veteran's medical care was negligent or 
improper, nor that any of the veteran's treatment resulted in 
a condition that was an event not reasonably foreseeable.

Additionally, the Board has considered the treatise submitted 
by the appellant dated in August 2004 with regard to a 
medication risk assessment.  To the extent that she is 
attempting to extrapolate from the treatise that the veteran 
had been over-medicated by VA to a degree which hastened his 
death, such extrapolation would constitute nothing more that 
an unsubstantiated medical opinion by a lay person rather 
than a conclusion based on the medical evidence of record, 
and, therefore, cannot be deemed material.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 
Vet. App. 314 (1998).

The Board has considered the appellant's statements relating 
the veteran's death to treatment by the VA facility, however, 
while she is certainly competent to describe the extent of 
his her observations regarding the veteran's symptomatology, 
there is no evidence that she possesses the requisite medical 
training or expertise necessary to render her competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

While the Board is sympathetic to the appellant's 
contentions, in the final analysis, competent medical opinion 
has been adduced which is informed and does not support her 
assertions.  The Board has considered the June 2004 VA 
outpatient treatment records wherein the VA neurologist had 
proffered that the veteran's akathisia, agitation, and 
confusion, might have been related to his medications, and 
that they should be discontinued or tapered off.  However, 
there is no evidence that the prescription of such 
medications had been careless, negligent, lacking in proper 
skill, or error in judgment, nor that the results were not 
reasonably foreseeable.  Moreover, there is no evidence of 
record by a competent authority that any such medication 
resulted in the veteran's atherosclerotic vascular disease 
which ultimately caused his death.

The Board concludes that the preponderance of the evidence is 
against the claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151.






ORDER

Entitlement to DIC under 38 U.S.C. § 1151 is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


